Citation Nr: 1045347	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to an increased disability rating for residuals 
of a lumbar spine injury, rated as 10 percent disabling prior to 
August 28, 2008, and as 20 percent disabling as of that date. 

4.  Entitlement to an increased disability rating for residuals 
of a cervical spine injury, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to 
January 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO Cleveland, Ohio.  In connection with this 
appeal the Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the Cleveland RO in October 2010.  A 
transcript of the hearing is associated with the claims file.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims are decided.

Additional evidence (VA treatment records dated from 2008 to 2009 
which note, in part, the Veteran's complaints of leg and back 
pain) was received in May 2009, subsequent to the issuance of the 
October 2008 Supplemental Statement of the Case (SSOC).  This new 
evidence has not been reviewed by the RO in conjunction with the 
issues on appeal.  The Veteran has not waived RO consideration of 
the additional evidence.  Accordingly, the RO must be given the 
opportunity to review this evidence before the Board can enter a 
decision.  38 C.F.R. § 20.1304(c) (2010).

During the October 2010 Travel Board hearing, the Veteran 
notified the Board that he had applied for Social Security 
Administration (SSA) disability benefits and Federal disability 
retirement benefits.  See Hearing Transcript page 8.  To date, no 
attempt has been made to obtain these records.  To the extent 
that such records relate to treatment or evaluation for the 
disabilities herein at issue, they may contain evidence pertinent 
to this appeal and should be requested on remand.  See 38 C.F.R. 
§ 3.159(c) (2010).

Regarding the claims for increased ratings for residuals of a 
lumbar spine injury and residuals of a cervical spine injury, the 
Veteran most recently underwent a VA examination in August 2008.  
Thereafter, during the October 2010 Travel Board hearing, the 
Veteran essentially testified that these conditions had become 
worse, requiring him to take more medication to manage his pain.  
In addition, he claims that he has radiating symptoms in the left 
lower extremity as a result of the low back disability.  When a 
veteran claims that his condition is worse than when originally 
rated, and when the available evidence is too old for an 
evaluation of the claimant's current condition, VA's duty to 
assist includes providing him with a new examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should 
accordingly be scheduled for an examination to determine the 
current severity of these disabilities, to include any associated 
neurological impairment.

The RO or AMC should also obtain and associate with the claims 
file all outstanding VA treatment records.  In October 2010, the 
Veteran testified that he continues to receive ongoing medical 
treatment from the Erie, Pennsylvania VA Medical Center (VAMC), 
Ashtabula County, Ohio VA Clinic and Athens, Ohio VA Outpatient 
Clinic; however, as the claims file only includes VA treatment 
records dated up to April 2009, any additional records from VA 
facilities should be obtained.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should obtain copies of 
SSA disability records and federal disability 
retirement records pertaining to the Veteran.

2.  The RO or the AMC should obtain and 
associate with the claims file any pertinent 
records adequately identified by the Veteran, 
including any outstanding medical records 
from the Erie VAMC, Ashtabula County VA 
Clinic and Athens Outpatient Clinic.

3.  Thereafter, the Veteran should be 
afforded a VA examination by an examiner with 
sufficient expertise to determine the nature 
and extent of all impairment due to his 
service-connected lumbar spine and cervical 
spine disabilities.  The claims folder must 
be made available to and reviewed by the 
examiner.  All indicated studies, including 
X-ray and range of motion studies in degrees, 
should be performed.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of severity 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The extent 
of any pain, incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent possible, 
the additional functional impairment due to 
pain, incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of the degree of additional range of 
motion loss.  If this is not feasible, the 
examiner should so state and provide an 
explanation as to why it is not feasible.

The examiner should also express an opinion 
concerning whether there would be additional 
functional limitations on repeated use or 
during flare-ups (if the Veteran describes 
flare-ups).  To the extent possible, the 
additional functional limitation on repeated 
use or during flare-ups should be assessed in 
terms of the degree of additional range of 
motion loss.  If this is not feasible, the 
examiner should so state and provide an 
explanation as to why it is not feasible.

The examiner should specifically identify any 
evidence of radiculopathy due to the service-
connected disabilities, to include reflex 
changes, characteristic pain, loss of 
sensation, motor strength, and muscle spasm.  
Any functional impairment of the extremities 
due to the Veteran's service-connected lumbar 
spine and cervical spine disabilities should 
be identified, and the examiner should assess 
the frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency and 
duration of any episodes of acute signs and 
symptoms of intervertebral disc syndrome that 
require bed rest prescribed by a physician 
and treatment by a physician.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected lumbar spine and cervical 
spine disabilities on his ability to work.

The supporting rationale for all opinions 
expressed must be provided.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder if the Veteran fails to report for the 
examination.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause may have 
adverse effects on his claims.

5.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

6.  After the development requested above has 
been completed to the extent possible, the RO 
or the AMC should again review the record and 
re-adjudicate the claims.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the requisite opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


